     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 1 of 8



 IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
                        OF PENNSYLVANIA



US FOODS, INC.,                                 CIVIL ACTION

                    Plaintiff,                  Case No. 2:19-cv-00946-JFC

      vs.

WILLIAM T. KANE a/k/a BILL T. KANE,
an individual, and RONALD G. LINABURG,
D.D.S., an individual,

                    Defendants.


RESPONSE TO MOTION TO DISQUALIFY DEFENDANT KANE’S COUNSEL

      AND NOW, comes Defendant, William T. Kane, by and through his

undersigned counsel, Robert O Lampl, Ryan J. Cooney and Dennis M. Blackwell

and hereby files this Response to Motion to Disqualify Defendant Kane’s

Counsel, and in support thereof, avers as follows:

      1.     Admitted. By way of further response, the debt allegedly owed by

Defendants Kane and Linaburg arises out of a series of food sales made by

Plaintiff to 5171 Campbells Land Co., Inc. (5171). 5171 is currently the Debtor in

a bankruptcy case pending in this district at 19-22715-CMB (the “Bankruptcy

Case”). Plaintiff has sought payment from 5171 for the same alleged debt in the

Bankruptcy Case.

      2.     Admitted. By way of further response, Linaburg and Kane are both

shareholders of 5171. Linaburg was active in the management and control of

5171 until his resignation on December 13, 2018. Additionally, all equity interests
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 2 of 8



in 5171 will soon be extinguished pursuant to a Plan of Liquidation filed in the

Bankruptcy Case.

       3.     Denied. The ownership of 5171 is reflected in the corporate

records. Per those corporate records, Linaburg is a 6% shareholder of 5171.

See, Exhibit A to Linaburg’s Brief in Support of Motion to Disqualify Defendant

Kane’s Counsel. Despite the foregoing, Linaburg has represented to third parties

that his interest in 5171 is as substantial as 60%.

       4.     Denied. Per the corporate records, Linaburg is a 6% shareholder of

5171. See Exhibit A to Linaburg’s Brief in Support of Motion to Disqualify

Defendant Kane’s Counsel. Linaburg acknowledges the same in paragraph 52 of

his Answer with Affirmative Defenses and Crossclaim. However, in the same

pleading, Linaburg implicitly asserts that he should have been given a bigger

share (emphasis added). See, paragraph 102 and 103 of Linaburg’s Answer,

Affirmative Defenses and Crossclaim. Defendant Kane assumes that Linaburg is

relying on this implicit statement when he asserts that there is “confusion” and a

“dispute” as to the percentage of ownership interests in and control of 5171.

Importantly, Linaburg has not taken any legal action against Defendant Kane or

5171 regarding his percentage ownership of 5171 despite the many pending

actions involving the parties including the Bankruptcy Case.

       5.     Admitted. By way of further response, Defendant Kane provides the

following additional information with respect to the actions identified in

subparagraphs (a.) through (e.) as set forth in Linaburg’s Motion:
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 3 of 8



             a.     Allegheny County Docket No. GD-18-004336: There has

been no activity in this case since early June. The interests of all Defendants,

including Defendant Linaburg, are congruent. Additionally, the Plaintiff has

neither filed a Proof of Claim in the Bankruptcy Case nor sought Relief from the

automatic stay.

             b.     Allegheny County Docket Nos. GD-19-002820, GD-19-

002821, GD-19-002822: There has been no activity in these cases since July 1,

2019. The interests of both Kane and 5171 as alleged co-borrowers are

congruent as they have both alleged that the underlying notes are unenforceable

and collection pursuant to the same is barred by the statute of limitations. There

are no cross claims nor are there grounds to bring any cross claims. Additionally,

the Plaintiff has neither filed a proof of Claim in the Bankruptcy Case nor sought

Relief from the automatic stay.

             c.     Allegheny County Docket No. GD-19-002405: There has

been no activity since June of 2019. The sole relief sought is access to the

corporate records of 5171 and 5171 Campbells Land Co., LLC (emphasis

added). Furthermore, on June 28, 2019, the Parties agreed to a Consent Order

under which the Defendants agreed to provide the documents that Plaintiffs were

seeking. Said documents were in fact provided. Again, the interests of both Kane

and 5171 in this action are congruent.

             d.     Western District of Pennsylvania Docket No. 2:19-cv-685-

WSS: This case has been resolved with respect to 5171 pursuant to a Court

Approved Settlement in the Bankruptcy Case.
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 4 of 8



              e.     Western District of Pennsylvania Bankruptcy Docket No.

2:19-bk-22715-CMB (previously defined as the “Bankruptcy Case”): This case

remains pending. Kane was neither identified as a creditor nor has filed a Proof

of Claim in the Bankruptcy Case.

       Most importantly, the Lampl Firm was approved by the Bankruptcy Court

as Counsel to 5171 in the Bankruptcy Case following the disclosure of the Lampl

Firm’s involvement in all of the actions referenced by Linaburg in paragraph 5 of

his Motion. Specifically, on July 10, 2019, the Lampl firm filed an Application to

Employ Robert O Lampl (and the other attorneys at the Lampl Firm) as Counsel

for the Debtor (the “Application to Employ”). As an attachment to the Application

to Employ, the Lampl Firm included a Verification Statement Pursuant to

Bankruptcy Rule 2014, which was executed by Robert O Lampl on behalf of the

Lampl Firm (the “Verification”). The Verification specifically identifies all of the

actions in which the Lampl Firm represents 5171 and all of the actions in which

the Lampl Firm represents William T. Kane. The July 10, 2019 Application to

Employ, which includes the Verification is attached hereto as Exhibit A.

       Despite having nineteen (19) days to file a response or an objection to the

Application to Employ and despite actively participating in the Bankruptcy Case,

including participating through his entity, L-Four, LP, on the Official Committee of

Unsecured Creditors, Linaburg did not file a response or an objection to the

Application to Employ. The Notice of Hearing regarding the Application to Employ

and proof that it was served on Linaburg is attached hereto as Exhibit B.

Ultimately, the Lampl Firm was approved as counsel for the Debtor by the
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 5 of 8



Bankruptcy Court. The Order approving the Lampl Firm as Counsel to 5171 in

the Bankruptcy Case is attached hereto as Exhibit C.

      Thus, the issue of whether or not the Lampl Firm has any conflicts as a

result of its representation of Kane and 5171 has already been ruled upon.

Accordingly, the doctrine of collateral estoppel precludes Linaburg from seeking

to disqualify the Lampl Firm herein.

      Also important is the fact that on November 12, 2019, 5171 filed a Plan of

Liquidation in conjunction with the Official Committee of Unsecured Creditors

(which again, Linaburg through an entity is a member of) pursuant to which 5171

would transfer all of its remaining assets, including but not limited to any claims

or causes of action that 5171 holds against third parties to a Creditors’ Trust to

be administered by a Plan Administrator. A copy of the November 12, 2019 Plan

of Liquidation is attached hereto as Exhibit D. Thus, to the extent it is suggested

that 5171 has claims against Kane which are somehow being thwarted by the

Lampl Firm said suggestion is without merit as the Plan Administrator will have

the sole ability to bring claims on behalf of 5171. The Lampl Firm acknowledges

that in the event a claim is brought by the Plan Administrator on behalf of 5171

against Kane, it cannot represent Kane in such an action.

      6.     The averments of this paragraph set forth a conclusion of law for

which no response is required. By way of further response, the averments of this

paragraph are denied. Furthermore, Defendant Kane incorporates his responses

to paragraphs 4 and 5 herein.
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 6 of 8



      7.     The averments of this paragraph set forth a conclusion of law for

which no response is required. By way of further response, the averments of this

paragraph are denied. Furthermore, Defendant Kane incorporates his responses

to paragraphs 4 and 5 herein.

      8.     The averments of this paragraph set forth a conclusion of law for

which no response is required. By way of further response, the averments of this

paragraph are denied. Furthermore, Defendant Kane incorporates his responses

to paragraphs 4 and 5 herein.

      9.     Denied. By way of further response, Defendant Kane incorporates

his responses to paragraphs 4 and 5 herein. Defendant Kane also incorporates

the arguments set forth in his Brief in Opposition to the Motion to Disqualify

Kane’s Counsel.

      WHEREFORE, Defendant Kane respectfully requests that this Honorable

Court deny Defendant Linaburg’s Motion to Disqualify.



                                              Respectfully Submitted,


                                              /s/ Ryan J. Cooney
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              223 Fourth Avenue, 4th Floor
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email:
     Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 7 of 8



 IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
                        OF PENNSYLVANIA


US FOODS, INC.,                                     CIVIL ACTION

                     Plaintiff,                     Case No. 2:19-cv-00946-JFC
       vs.

WILLIAM T. KANE a/k/a BILL T. KANE,
an individual, and RONALD G. LINABURG,
D.D.S., an individual,

                     Defendants.

                           CERTIFICATE OF SERVICE

       Ryan J. Cooney, hereby certifies that on the 5th day of December, 2019, a

true and correct copy of the foregoing RESPONSE TO MOTION TO

DISQUALIFY DEFENDANT KANE’S COUNSEL was served upon the following

(via First-Class U.S. Mail and/or email service):

Michael P. Oliverio                                 Gretchen E. Moore
John J. Heurich                                     Strassburger, McKenna, Gutnick
501 Smith Drive, Suite 3                              & Gefsky
Cranberry Twp., PA 16066                            Four Gateway Center, Suite 2200
moliverio@lynchlaw-group.com                        444 Liberty Avenue
jheurich@lynchlaw-group.com                         Pittsburgh, PA 15222
                                                    gmoore@smgglaw.com
Maria Zoee Vathis
Bryan Cave Leighton Paisner LLP
161 N. Clark Street, 4300
Chicago, IL 60601
Maria.vathis@bclplaw.com

Brian C. Thompson
125 Warrendale Bayne Road, Suite 200
Warrendale, PA 15086
bthompson@thompsonattorney.com
Case 2:19-cv-00946-JFC Document 28 Filed 12/05/19 Page 8 of 8




                                    /s/ Ryan J. Cooney
                                    ROBERT O LAMPL
                                    PA I.D. #19809
                                    RYAN J. COONEY
                                    PA I.D. #319213
                                    223 Fourth Avenue, 4th Floor
                                    Pittsburgh, PA 15222
                                    (412) 392-0330 (phone)
                                    (412) 392-0335 (facsimile)
                                    Email: rlampl@lampllaw.com
